DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the grounds that claim 1 requires 0.080-0.500% of C, while Liu teaches 0.02-0.06% of C; the applicant disagrees with the obviousness rationale provided in the last office action of “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (located in MPEP 2144.05 I, as noted in the office action), and the applicant rebuts that “the cited reference [sic] refers to a 0.05% difference with respect to a Mo content and a Ni content in titanium alloys as being prima facie obvious. However, differences in Mo and/or Ni contents in titanium alloys are different from differences in a C content in steel. In the present application, a 0.02% difference in the C content of the steel is significant, and not prima facie obvious.”
This is not found persuasive because regarding the applicant’s arguments pointing towards a distinction in the fact pattern from Titanium Metals Corp. of America v. Banner, examiner notes that the patent examination procedure outlined in MPEP 2144.05 I. – that is, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” – is a legal principle derived from the cited court case regardless of the specificities of the fact pattern(s) of Titanium Metals Corp. of America v. Banner, which is a court case involving a titanium metal alloy composition. The principle of obviousness of close, but not overlapping ranges outlined in MPEP 2144.05 I. is applicable to ranges, amounts, and proportions beyond merely titanium alloy compositions. Thus, the conclusory statement of “a 0.02% difference in the C content of the steel is significant, and not prima facie obvious” which is not based on evidence or reasoning supported by evidence, is respectfully not found persuasive. The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)). The special technical feature nonetheless does not make a contribution over the prior art based on the new reference used in the 102/103 rejection below, which discloses a composition that lies within the claimed composition.
The requirement is still deemed proper and is therefore made FINAL.
However, upon further consideration of the restriction requirement, claims 6-7 will be considered as being included within elected Group I (claims 1-5); as such, claims 6-7 will also be examined herein.
Claims 8-14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 09/28/2022 has been entered. Claims 1, 8, 12-14, and 16-17 have been amended, claim 15 is cancelled, and no claims have been added. Claims 8-14 and 16-17 are withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-14 and 16-17 are pending with claims 1-7 under examination.
Double Patenting
Claims 1-7 of this application is patentably indistinct from claims 1-7 of Application No. 17/312,853. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/312,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 and claim 1 of ‘853 teach the following overlapping compositions:
Element 
Instant claim 1(wt %)
Claim 1 of 17/312,853(wt %)
C
0.080-0.500
0.05-0.30
Si
0-2.50
0-2.50
Mn
0.50-5.00
0.50-3.50
P
0-0.100
0-0.100
S
0-0.100
0-0.0100
Al
0.001-2.000
0.001-2.000
N
0-0.0150
0-0.0150
O
0-0.0050
0-0.0050
Fe
Balance
Balance


Furthermore, instant claim 1 and claims 1 and 5 of ‘853 teach substantially similar and overlapping microstructural feature limitations.
Instant claims 2-5 and claims 2-4 of ‘853 teach overlapping compositional ranges for additional (optional) elements.
Instant claims 6-7 and claims 6-7 of ‘853 teach substantially identical galvanized layer and alloyed plated layer limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:
	Claim 1 recites “an average of a number density per unit area (hereinafter also simply referred to as "the number density") of the hard region” on the second page of claim 1. The underlined portion should be removed as it is redundant in terms of interpretation of the limitation; Examiner notes that in view of there not being any additional recitation of ‘a number density’, removal of the clarification in the parentheses would not result in a ‘lack of antecedent basis’ issue under 112(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the microstructure comprising: by volume%, 20% or more of an island-shaped hard structure comprising one or more of martensite, tempered martensite, and residual austenite, 2% to 25% of the residual austenite; 20% or less of aggregated ferrite; and 5% or less of pearlite and/or cementite in total” (emphasis on underlined portion), which is grammatically incorrect as there is no verb to complete the clause. 
The plain meaning of the use of the prepositional phrase “of the” is either suggesting that the residual austenite possesses something or is possessed by something, or is attempting and incompletely further limiting a portion of the residual austenite previously recited (in the island-shaped hard structure). The limitation is unclear because it is unclear what the residual austenite is possessing, or what possesses the residual austenite, or what is being further limited in the residual austenite present in the island-shaped hard structure. 
In the interest of compact prosecution, this limitation will be interpreted as ‘the microstructure comprising: by volume%[…]2% to 25% of residual austenite’ per [0111] of the instant specification, which discusses that residual austenite is preferably 2-25%.
	Claims 2-7 are rejected as being dependent from rejected independent claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Yokoi et al. (WO2017022027A1; US 20180216206 A1 cited for English translation).
Regarding claim 1, Yokoi teaches a steel sheet (Abstract) having the following composition that lies within the claimed ranges:
Element
Instant claim 1 (wt%)
Steel F(Table 1)
(wt%)
C
0.080-0.500
0.097
Si
0-2.50
0.45
Mn
0.50-5.00
1.55
P
0-0.100
0.001
S
0-0.100
0.002
Al
0.001-2.000
0.577
N
0-0.0150
0.0038
O
0-0.0050
-
Fe
Balance
Balance
Mo
-
0.20


	With regard to the O content, oxygen is a known impurity in the metallurgical arts, and while O is generally expected to be at or close to 0%, O is often present in alloys in infinitesimally small amounts due to the atmosphere containing ~20% oxygen and oxygen being very reactive. Thus, the O content is expected to be at or close to 0% due to the use of deoxidizing elements such as Si [0081] and Al [0093], and as such, it is prima facie expected that Steel F has an O content that lies within the claimed range of 0-0.0050%.
	With regard to satisfying formula (1), wherein formula (1) is [Si] + 0.35[Mn] + 0.15[Al] + 2.80[Cr] + 0.84[Mo] + 0.50[Nb] + 0.30[Ti] ≥ 1.00, the compositional values of Steel F when substituted in formula (1) result in a value of ~1.31, which satisfies formula (1).
	With regard to “the high-strength steel sheet comprising a microstructure in a region from ⅛t (t: sheet thickness) to ⅜t (t: sheet thickness) from a steel sheet surface, the microstructure comprising: by volume %, 20% or more of acicular ferrite”, Yokoi teaches that the microstructure at the ¼ thickness of the steel sheet (see [0069]) includes 26% bainite by area ratio (Table 4-2, Test No. 27), which meets the claimed “20% or more of acicular ferrite”, because Yokoi teaches “In a case where the internal structure does not clearly appear and a microstructure having an acicular intergranular shape (pseudopolygonal ferrite) is present, it is counted as bainitic ferrite” [0124]. Thus, the bainitic ferrite of Yokoi meets the claimed “acicular ferrite”.
	With regard to the claimed “20% or more of an island-shaped hard structure comprising one or more of martensite, tempered martensite, and residual austenite, 2% to 25% of the residual austenite; 20% or less of aggregated ferrite; and 5% or less of pearlite and/or cementite in total” and the claimed “wherein in the island-shaped hard structure, an average aspect ratio of a hard region having an equivalent circle diameter of 1.5 μm or more is 2.0 or more, and an average aspect ratio of a hard region having an equivalent circle diameter of less than 1.5 μm is less than 2.0, and an average of a number density per unit area (hereinafter also simply referred to as “the number density”) of the hard region having the equivalent circle diameter of less than 1.5 μm is equal to or more than 1.0×1010 pieces·m−2, and when the number density of the island-shaped hard structure in an area of at least 5.0×10−10 m2 in each of three view fields is obtained, a ratio between a maximum number density and a minimum number density thereof is 2.5 or less”, Yokoi does not explicitly teach these limitations.
	However, Yokoi teaches that for Steel Test. No. 27 (which is based on Steel F in the table above), No. 27 has a tensile strength of 795 MPa, an Elongation of 30.2%, and a Hole Expansion of 110%. Paragraph [0248] of the applicant’s specification states that if formula (5) is satisfied, wherein formula (5) is TS1.5 × El × λ0.5 ≥ 4.0 × 106 (TS is tensile strength, El is elongation, and λ is hole expandability), then the steel sheet is judged to have excellent formability-strength balance which appears to be the primary result achieved by the claimed limitations above. The above values of Yokoi from example No. 27 satisfy applicant’s disclosed formula (5); the resulting value for Yokoi’s example No. 27 applied to formula (5) is ~7.10×106, which is within the disclosed range of 4.0×106. Thus, although Yokoi does not explicitly teach the above limitations, there is a preponderance of evidence to suggest that in view of Example No. 27 of Yokoi having the same composition, No. 27 satisfying claimed formula (1) and disclosed formula (5), and substantially identical mechanical properties such as tensile strength, elongation, and hole expandability, the product of Yokoi possesses the above-claimed and remaining features of claim 1. 
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." (MPEP 2112 V).
Regarding claims 2-5, Yokoi teaches the steel of claim 1 above, and further teaches that in Steel F, the composition includes Mo in an amount of 0.20% (Table 1), and no additional elements (see Table in rejection of claim 1 above for all other elements), which meets the Mo content of claim 3. In view of the composition not including any additional elements, Steel F meets the lower bounds of 0% for the elements listed in claims 2-5.
Regarding claims 6-7, Yokoi teaches the steel of claim 1 above, and further teaches that “The steel sheet according to the present embodiment may have a known galvanized layer on its surface. The galvanized layer may be a hot-dip galvanized layer or a galvannealed layer” [0160], which meets claim 6. Galvannealing as mentioned in [0160] is a process involving galvanizing (galvanizing being a zinc-plating process) then annealing, which is annealing which at least partially forms a zinc-iron alloy, which meets the “alloyed plated layer” of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735